Name: Council Regulation (EEC) No 3723/81 of 21 December 1981 on the granting of exceptional food aid to the least-developed countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 81 Official Journal of the European Communities No L 373/ 11 COUNCIL REGULATION (EEC) No 3723/81 of 21 December 1981 on the granting of exceptional food aid to the least-developed countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, The foodstuffs shall be delivered free at destination . The value of the aid shall amount to 40 000 000 ECU. Article 2 A proportion of the aid, equivalent to 1 00 000 tonnes of cereals, shall be made available to the World Food Programme for use under the International Emergency Food Reserve . Article 3 Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( 1 ), Whereas the food and balance-of-payments situations in the least-developed countries are particularly grave ; Whereas the Community must make a positive response to the food needs of these countries, in parti ­ cular by supplying foodstuffs direct ; Whereas a particularly appropriate means of responding to certain emergency situations would be to make cereals available to the World Food Programme for use under the International Emergency Food Reserve ; Whereas the Treaty has not provided the necessary specific powers, The least-developed countries, as defined by the United Nations Organization , shall be eligible for the aid . Article 4 The Commission shall be responsible for imple ­ menting the aid operation in accordance with the existing procedures . It shall keep the Member States informed of progress with the operation .HAS ADOPTED THIS REGULATION : Article 1 Article 5 Special food aid is hereby approved for the least ­ developed countries with a view to supplying their populations with various foodstuffs such as cereals , oils , legumes and sugar. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1981 . For the Council The President N. RIDLEY (') Opinion delivered on 16 December 1981 ( not yet published in the Official Journal).